                 UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH
                            CAROLINA
                    NO. 3:20-CR-297-MOC-DCK



UNITED STATES OF AMERICA


                                                  SENTENCING
                   v.                            MEMORANDUM



DAVID LEWIS




     David Lewis is a committed Christian, husband, father of three,

fourth-generation family farmer, and long-time public servant. In a

roughly three-year window, he suffered two farm-debilitating

hurricanes, thyroid cancer, and an explosion of responsibilities flowing

from his effectively volunteer legislative position. To save the family

farm from these confluent spirals, he made the single worst decision of

his life: he temporarily diverted campaign funds to personal use before

repatriating them to their normal end. As a result of this crime, he lost

his political career, whatever pride a congenitally modest man carries,




    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 1 of 12
and - in all likelihood- what little remains of the farm and his long-

standing livelihood. This brief is submitted to suggest these existing

penalties in addition to a non-custodial term of supervision amply serve

the statutory purposes of sentencing.

      I. A Chronology of Consuming Events


      David began service in the North Carolina House of

Representatives in 2002. He ultimately rose to Chair of the House

Rules Committee, which has major impact on the path of legislation

before the chamber. As Chair, he was either a named defendant or

relevant figure in a number of state and federal lawsuits challenging

voter identification laws as well as state and federal redistricting

efforts.


           • October 2015: Harris v. McCrory went to trial challenging
             the legality of US House districts in North Carolina. This
             particular Court was a part of the three-judge panel. David
             was intimately involved in the case and defense counsel in
             that matter has indicated he was present for every day of
             trial.

           •   April 8, 2016: Doctors diagnose David with thyroid cancer

           • April 11 -15, 2016: Covington v. North Carolina goes to trial
             challenging state legislative districts; David testified on or
             about April 13, 2015



    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 2 of 12
        • April 20, 2016: David suffers a complete thyroidectomy,
          resulting in complications and ongoing failure to produce
          calcium

        • October 8, 2016: Hurricane Matthew makes landfall and
          causes massive crop destruction to the family farm

        • October 2017: Common Cause v. Rucho goes to trial
          challenging US House districts; David was intimately
          involved in the defense and defense counsel has indicated he
          was present almost every day

        • January - May 2018: David executes the bank transactions
          underlying the case sub judice

        • September 14, 2018: Hurricane Florence makes landfall in
          North Carolina, again swamping the family farm

        • November 13, 2018: Common Cause v. Lewis is filed in state
          court, resulting in complex federal removal issues and
          resulting in both Fourth Circuit and North Carolina
          Supreme Court decisions (David was the lead named
          defendant)



     II. David’s Leadership Role Led to Litigation Obligations

     As Rules committee chair and a vocal supporter of the state

legislature’s state and federal redistricting efforts, David was in many

ways the public face of those efforts. Indeed, he was the lead named

defendant in the above-mentioned Common Cause matter. While this




    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 3 of 12
particular Court was a member of the panel that ruled against such

efforts in Covington, the defense nonetheless believes the Court will

recognize the immense time and attention it mandated from David to

the detriment of his health and farming interests.

     During the relevant period, state legislators are paid a little over

$13,000 per year for their service. This does not meaningfully change

no matter how many people or interest groups sue over the legislative

acts. As a result, David’s work as Rules chair during the period of time

bulleted above was effectively a full-time, nearly unpaid position.

     III. Two Hurricanes Swamped the Family Farm


     David’s great-grandfather, Henry Haywood Hayes, started the

family farming tradition in the early 1900s on land parcels along the

Harnett and Sampson county borders the family still farms. In 1929,

Hayes deposited the proceeds of his cotton crop in a bank which

promptly failed as part of the Great Depression. As a result, their

parcels devolved to a mere 20 acres and David’s grandfather and father

worked as sharecroppers.




    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 4 of 12
     The family farm was in full swing when David took over its

leadership. Hurricane Matthew devastated agriculture in the relevant

region. At the time Matthew made landfall, the most valuable, upper

portion of the farm’s tobacco was still in swamped fields generally

unreachable due to concomitant road closures. David’s status as an

elected official mandates underwriting audits of any of the farm’s crop

insurance claims; this delays the slim proceeds and further accelerates

the economic spiral the farm remains in today. David estimates

operating losses in 2016 well above one-half million dollars. 2017 was a

drought year. Hurricane Florence hit in 2018.

     The farm’s economic decline is demonstrable. It once had eleven

full-time employees. It now has six. David recently had to lay off his

sister due to economic distress. The farm’s seasonal workforce has

declined from a peak of thirty people to six.

     At its peak, the farm operated 3,500 acres. It now farms 1,920

acres. It once owned and operated 13 tractors. They now have 3 and

are forced to borrow such machinery from neighbors or rent equipment.

Nonetheless, David has driven the adoption of agricultural and record-




    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 5 of 12
keeping practices at the farm to manage chemical runoff, reduce water

usage, and generally improve land stewardship.

     IV. The Section 1014 Conviction Amplifies the Struggle

     Since resigning from the legislature, David has been solely focused

on paying off, restructuring, and refinancing farm debt. His efforts

have been complicated where not barred by the instant 18 U.S.C. § 1014

conviction: banks won’t lend or work with a farmer convicted of lying to

a bank. As a result, David’s early momentum to save the farm from

bankruptcy has slowed to a crawl. He has reluctantly begun to discuss

the “B” word: bankruptcy. Indeed, he works full-time on these issues

but hasn’t drawn a paycheck since January of this year.


     V. David’s Battle with Cancer Continues

     Doctors diagnosed David with cancer on May 8, 2016 and directed

him to have immediate surgery. David waited to testify in Covington.

A second opinion confirmed the diagnosis roughly two days after his

testimony. He had a thyroidectomy on May 20, 2016, but soon learned

the cancer had damaged other glands such that he suffers permanent




    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 6 of 12
calcium deficiency issues. He remains under care for his thyroid issues

through Duke Hospital.

     VI. Appropriate Statutory Sentencing Analysis

     The Court is well aware of the statutory factors and standards

provided via 18 U.S.C. § 3553. The applicable guideline offense level,

the government, and the defense all advocate for a custodial sentence

after contemplating these and analogous factors. Nonetheless, the

Presentence Investigation Report accurately addresses a statutory

prohibition on probationary sentences tied to Class B felonies such as

the instant, no-loss Section 1014 conviction.


     David spent significant time in the USMS lock-up on the date of

his plea hearing. He may well require further processing in the same

facility following his sentencing hearing. The Court is at liberty to

define these windows as satisfactory of any custodial mandate.

     While a defendant found guilty of a Class B felony is not eligible for

probation, 18 U.S.C. § 3561(a)(1), that statutory restraint does not go so

far as preventing the Court from exercising its discretion and ordering a

sentence typical of a Zone A offender. This prohibition against a




    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 7 of 12
probationary sentence is not a mandate for a lengthy period of

incarceration.   “The guidelines do recognize a distinction between

probation and a sentence of zero months imprisonment.” United States

v. Elliot, 971 F.2d 620, 621 (10th Cir. 1992) (citing U.S.S.G. § 5C1.1,

comment. (n. 2)). A court that would otherwise order a probationary

sentence in the absence of this statutory limitation, is still within its

authority to craft a sentence akin to probation, without ignoring §

3561(a)(1).

     Similar to § 3561(a)(1)’s prohibition against probation, § 5C1.1 of

the U.S. Sentencing Guidelines states that when the defendant’s

“guideline range is in Zone D of the Sentencing Table, the minimum term

shall be satisfied by a sentence of imprisonment.” While this provision

makes a sentence—at least one without a variance to a lower zone—of

probation inapplicable, it does restrain the Court’s due discretion to such

an extent that a traditional term of imprisonment is required. Courts

have exercised their sentencing discretion to fashion sentences similar to

probation—while not running afoul of § 5C1.1—in cases with Zone D

defendants charged with crimes much more serious than the one

currently at bar. In fact, our sister circuit has held that a sentence of



    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 8 of 12
merely one day, satisfied by the time spent in the custody of the U.S.

Marshal’s Service, followed by a period of supervised release was all that

is required by § 5C1.1(f). United States v. Stall, 581 F.3d 276, 277−78 n.1

(6th Cir. 2009) (“To impose a term of supervised release, a sentence must

include at least a nominal prison sentence.”) (emphasis added) (citation

omitted).


     Our    Circuit   has   acknowledged      this   application   of    the

guidelines. See United States v. Morace, 594 F.3d 340, 351 n.10 (4th Cir.

2010) (“Without commenting on the propriety of such a sentence, we note

that some district courts have begun sentencing defendants . . . to one

day of incarceration followed by a term of supervised release.”) (citing

and comparing United States v. Camiscione, 591 F.3d 823 (6th Cir.2010)

with Stall, 581 F.3d 276). Of more significant import, is the fact that the

case cited by our Circuit showing a Zone D sentence of one day being

vacated by our sister circuit, Camiscione, was reversed merely because

the district court failed to explain how such a sentence advanced the goal

of deterrence to an extent sufficient to satisfy that circuit.           See

Camiscione, 591 F.3d at 826. The Sixth Circuit did not vacate that

sentence because it offended § 5C1.1(f). Rather, the Sixth Circuit



    Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 9 of 12
expressly noted that a sentence of one day, in the custody of the

Marshalls, followed by a period of supervised release “was procedurally

reasonable[.]” Id.

     VII. Conclusion

     In a moment of multiple crises and facing the insolvency of his

fourth-generation family farm, David Lewis misappropriated funds and

repatriated them before his acts were detected. It was an act of

desperation rather than greed. The defense submits the Court should

recognize this was an aberrant act in an otherwise salutary half-

century of life and impose a non-custodial sentence.




     Respectfully submitted, this the 19 day of May, 2021.




                                       /s/Joshua Howard
                                       NC Bar No. 26902
                                       Gammon, Howard & Zeszotarski, PLLC
                                       115 ½ West Morgan Street
                                       Raleigh, NC 27601
                                       (919) 521-5878
                                       Fax: (919) 882-1898
                                       jhoward@ghz-law.com




   Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 10 of 12
                                    /s/ Gavin A. Bell
                                    GAVIN A. BELL
                                    NC Bar No. 54759
                                    Flannery | Georgalis, LLC
                                    212 South Tryon Street, Suite 1410
                                    Charlotte, NC 28281
                                    O: (704) 949-2253
                                    gbell@flannerygeorgalis.com




Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 11 of 12
                      CERTIFICATE OF SERVICE


       I hereby certify that I have this day served a copy of the foregoing
NOTICE through the electronic service function of the Court’s electronic
filing system, as follows:


     William Stetzer
     Acting United States Attorney
     Western District of North Carolina


     This the 19th day of May, 2021.


                                        /s/   Joshua Howard
                                        Counsel for Defendant




   Case 3:20-cr-00297-MOC-DCK Document 23 Filed 05/19/21 Page 12 of 12
